Order entered February 7, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01114-CV

                                PAULA WILLIAMS, Appellant

                                                 V.

               FIDEL MORENO, SR. AND FIDEL MORENO, JR., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-06413-A

                                            ORDER
       Before the Court is appellees’ February 3, 2017 second motion for extension of time to

file appellees’ brief. We GRANT appellees’ motion.

       We ORDER appellees to file the brief on or before February 10, 2017. We caution

appellees that further requests for an extension of time will be disfavored.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE